     Case 3:20-cv-00777-DJH Document 1 Filed 11/19/20 Page 1 of 12 PageID #: 1


                                                                             U"             FiL ED
                                                                                ,::i~D (STR JCT CO' f: 1' r' ..
                                                                                W l'. S 1£ RN D, , ·r r, ,.: ... " '· t. "'- ,_
                                                                                                        1
                                                                                                    ' -· • "" " : OF     ~   'r'
                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY                           20 NOV I9 AH II: OS
THE UNITED STATES OF AMERICA For                      )
The Use And Benefit OF THE WILSON                     )
GROUP,                                                )
                                                      )      CIVIL ACTION
       PLAINTIFF,                                     )      NO. 3'..2-o-,v-777- /)j H
                                                      )
V.                                                    )
                                                      )      JUDGE:      t> ~     µ_f\'L,<,,-
M.A. MORTENSON COMPANY, FEDERAL                       )
INSURANCE COMPANY, and TRAVELERS                      )
CASUALTY AND SURETY COMPANY OF                        )
AMERICA,                                              )
                                                      )
       DEFENDANTS.                                    )

                                          COMPLAINT

       COMES NOW the Plaintiff, The United States for the use and benefit of The Wilson

Group (Wilson) and files it's Complaint against the Defendants, M. A, Mortenson Company

(Mortenson), Federal Insurance Company (Federal), and Travelers Casualty and Surety Company

of America (Travelers), and, in support of It's Complaint, states the following:

                                        JURISDICTION

                                                 1.

       This Complaint is being brought pursuant to 40 U.S.C. 3131 , The Miller Act.

                                                2.

       On 23 March, 2017, the Defendant, Mortenson, entered into a contract with the U.S.

Army Engineer District, Louisville, Louisville, KY, to provide architectural and/or engineering

services and to perform labor and furnish material for the construction of a Medical Center

Replacement located at Wilson Road & Spearhead Division Ave., Fort Knox, Ky.


                                                 1
    Case 3:20-cv-00777-DJH Document 1 Filed 11/19/20 Page 2 of 12 PageID #: 2




                                                  3.

          Pursuant to 40 U.S.C. 3131, the Defendant, Mortenson was required to provide Payment

and Performance Bonds. The required bonds were provided by Defendants, Federal and

Travelers.

                                                  4.

          On 31 August, 2017, the Defendant, Mortenson signed a subcontract with the Plaintiff for

the furnishing and installation of all curtainwall, windows, glass & glazing work included in

attached specifications. As such, the Plaintiff has a direct contractual relationship with the

Defendant, Mortenson.

                                                  5.

          During the performance of the contract certain disputes arose between the Plaintiff and

Mortenson. The Plaintiff furnished a detailed listing of the disputes and the amounts the Plaintiff

contended that it was owed from Mortenson within Ninety (90) days of the last day of furnishing

goods and services. This Complaint is filed within one (1) year of the last date of furnishing

goods and services on the subject contract. Therefore, this Court has jurisdiction to hear this

matter.

                                              VENUE

                                                  6.

          40 U.S.C. 3133(b)(3)(B) requires that any Complaint filed pursuant to the Miller Act be

filed in the District Court having jurisdiction over the area where the contract was performed.

Plaintiff states that Fort Knox, Ky, is located within the jurisdiction of the U.S. District Court,

Western District, therefore, venue is properly in this Court.


                                                  2
    Case 3:20-cv-00777-DJH Document 1 Filed 11/19/20 Page 3 of 12 PageID #: 3




                                               FACTS

                                                  7.

       As stated, above, the Plaintiff signed a "M.A. Mortenson Company Subcontract

Agreement For Design-Build Contracts" on 31 August, 2017. Mortenson had signed a contract

with the U.S. Army to design and build a new Medical Clinic at Fort Knox, KY. Plaintiffs

subcontract provided that it " ...shall furnish and install all curtainwall, windows, glass and

glazing included in the following Specification Sections in strict accordance with the drawings,

specifications, and other Contract Documents listed in Exhibit D:" The Specification Sections

included 08 44 00, 08 51 13, and 08 81 00.

                                                  8.

       Included in the Scope of Work was a list of "Specific Inclusions" which detailed the

portions of the contract that were to be performed by the Plaintiff. In addition to the specific

portions of the contract to be performed, this section, at Paragraph 9., stated:

               "9. Windows are anticipated to be installed before completion
               of masonry veneer and metal wall panel work. Subcontractor shall
               provide a recommendation of protective film over exterior
               portion of window to protect window from damage to be
               Provided by other trades."

                                                  9.

        The " Specific Inclusions" also included the following:

               " 11. Subcontractor shall furnish and install one 2 X 2'
               window in project site exterior wall mockup. Window
               shall be representative of production windows to be
               installed in facilities. Installation, flashing, and
               weather tightness components of the mockup will
               be the same at the windows to be incorporated into
               the work. Window installed in mockup will be


                                                  3
Case 3:20-cv-00777-DJH Document 1 Filed 11/19/20 Page 4 of 12 PageID #: 4




         Subjected to water leak testing by others.

         12.     Subcontractor shall furnish and install one 2 X 2'
         Sample section of curtainwall in the exterior wall
         mockup. Installation, flashing, and weather tightness
         components of curtainwall mockup will ne the same
         as those to be incorporated in the work. Curtainwall
         section shall be subjected to water leak testing.
         Mockup section shall contain a minimum of one
         Horizontal and vertical mullion."

                                          10.

  The testing of the windows was specified as follows:

         " 13. Leakage testing of windows and curtainwall systems
         will be by others. The following window types and
         quantities will be tested:
                 a. Mockup - All windows and curtainwalls installed
                         inmockup
                 b.      Curtainwalls, storefronts, sloped glazing - 1
                         of each type of system installed in Work.
                         Testing by AAMA 501.2 procedures.
                 c.      Windows - 1 window per 50 windows per
                         Manufacturer series installed in Work.

         14.     Failure of leakage testing will result in retesting of
         original window, curtainwall, or storefront after corrective
         action has been taken, along with two additional windows
         of the same type. Costs associated with retesting will be the
         Responsibility of the Subcontractor."

                                          11.

  Exhibit C "Schedule" read, in part:

         "Subcontractor recognized the project's Contract Completion
         date is 26 April 2021 and has incorporated this date into
         the development of its Subcontract Price.

         The following schedule electrical milestones dates are
         applicable to this Agreement:



                                           4
    Case 3:20-cv-00777-DJH Document 1 Filed 11/19/20 Page 5 of 12 PageID #: 5




               Shop Drawings-4-6 weeks from issuance of 65% Design Drawings
               Fabrication-10-12 weeks from Approved Shop Drawings
               Mock-Up Materials Onsite - Finish 4/2/18
               Exterior Window Installation - Start 8/19/18
               Curtainwall Installation - Start 9/18/18
               Exterior Openings Complete - Finish 10/26/ 18

                                               12.

       Under the Subcontract "Standard Terms and Conditions", under Paragraph 8.8 the

Subcontract stated:

               "8.8    Mortenson will establish a limited number of initial
               control points, grid lines, benchmarks or other datum points
               for the use and reference of Subcontractor. Subcontractor
               Shall be responsible for all subsequent layout, surveying
               and dimensional control required to perform the Work,
               and shall preserve or restore any initial layout disturbed
               or removed by Subcontractor. Notwithstanding
               dimensions given in the Drawings, Specifications and other
               Contract, Subcontractor shall take all measurements and
               establish all dimensional controls necessary to insure
               proper matching and fitting of the Work."

                                               13.

       Paragraph 8.8 of the "Subcontract Supplementary Terms and Conditions states:

               "Subcontractor is responsible for verifying and coordinating
               all field dimensions to ensure the proper fit and alignment
               of the Work. Subcontractor is responsible for coordinating
               and laying out openings in work of other subcontractors,
               in order to accommodate Subcontractor' s work. Mortenson
               to guarantee rough opening dimensions for windows and
               provide make size for hollow metal and door glazing.
               Curtainwall openings to be ready for field measuring
               by 5/19/18 or Mortenson will guarantee to rough opening
               sizes. (Emphasis added) Parties will mutually work together
               on field measuring and scheduling for the benefit of both
               parties."




                                                5
    Case 3:20-cv-00777-DJH Document 1 Filed 11/19/20 Page 6 of 12 PageID #: 6




                                                  17.

       According to the contract schedule, above, the "mock-up" of the windows was to be

performed by 2 April, 2018. The mock-up is a small replica of how the windows will be

constructed, including type of glass, framing, and sealant. It could not be performed on-site until

the design drawings were approved and Mortenson was prepared to inspect the mock-up. Rather

than in March, the actual on-site mock-up, after two schedule changes. Did not occur

until 26 September, 2018, some six (6) months after the contract schedule.

                                                  18.

       Even though there was the extended delay, the September mock-up did not include all of

the windows that were to be installed. Mortenson was notified by the Plaintiff that there had been

no change order to extend the schedule or any time set for the mock-up for the remaining

windows. In addition, when the Plaintiff arrived on site, it was discovered that the sizes of the

widows had changed from that previously planned.

                                                  19.

       When the Plaintiff began reviewing the installation sites, it was discovered that the sizes

of the windows, including the curtainwalls varied considerably from the sizes reflected in the

design drawings and "guaranteed" by Mortenson. The contract guaranteed the rough opening

sizes because the Plaintiff had to order the glass in the sizes to be installed as the glass could not

be either manufactured or cut to size on site. The difference between the design window and

curtainwall sizes and the actual openings increased the number of windows to be ordered by a

factor of at least eight (8) to ten (10) times. This also delayed the work as the Plaintiff had to wait

until it had an actual measurement for each window or curtainwall to fabricate the aluminum


                                                   6
    Case 3:20-cv-00777-DJH Document 1 Filed 11/19/20 Page 7 of 12 PageID #: 7




framing before ordering the glass, rather than order off of the drawings and store the aluminum

framing and glass ready for installation.

                                                 20.

        During the next month there were many discussions as to the inconsistent dimensions and

the delays caused by the difference between the drawings and actual window sizes. Even though

the delays were caused by these differences and the violation of the "guarantee" provision in the

contract, Mortenson kept insisting that the Plaintiff maintain the schedule in spite of the

acceleration and extra work it caused. The delays also moved the Plaintiff's work into the winter,

which had not been originally planned in the original price.

                                                 21.

        One of the major duties of the General Contractor (Mortenson) is to coordinate the

various trades on the project. As this was the construction of a new building, other trades such as

wall construction, masons, electrical, sheet rocking, and others, affected the rate and ability of the

Plaintiff to perform it's work. Scaffolding was installed over the windows and curtainwalls and

prevented the Plaintiff from work. The masons installed works and other exterior coverings over

the edges of the windows and curtainwalls requiring the Plaintiff to remove them to install it's

glass. The masons also broke the edges of some of the glass that had been installed requiring the

Plaintiff to reorder windows, further delaying the completion of the project. Generally,

Mortenson failed to coordinate the other trades so that they did not interfere with the Plaintiff's

work.

                                                 22.

        Once the mock-ups had passed water test per AMMA 501 on 9 November, 2018,


                                                  7
    Case 3:20-cv-00777-DJH Document 1 Filed 11/19/20 Page 8 of 12 PageID #: 8




installation began. Once installed, the windows had to be tested. The contract called for a water

pressure test and specified the force of the testing procedure. It also called for Mortenson to

subcontract to others the final exterior bead of sealant to the windows. The tests were not

supposed to be performed unless all of the sealing was performed, including that to be installed

by others. During January and February of 2019, several water test were performed that failed.

Most of these test failed because either the exterior bead of sealant had not been installed or the

water pressure used exceeded that required in AMMA 501. This further delayed the installation

and required additional testing in March and April, 2019.

                                                 23.

       Work continued until 28 June, 2019, when all windows were initially installed. Water

tests were then conducted with most passing the tests. However, in August, Mortenson ordered

the Plaintiff to re-glaze the entire curtainwall system despite the fact that most of it had passed

the leak tests and the Mortenson superintendent advised against it. During this re-glazing the

windows had to be removed which resulted in some of the glass being broken and having to be

replaced. This greatly increased the lead time and labor costs as the Plaintiff had to hire

subcontractors to assist in the removal, re-sealing, and re-installing of all of the glass. The

Plaintiff finally finished all of its work on 26 November, 2019.

                                                 24.

        In spite of the fact that the Plaintiff has completed all of the work under its' subcontract

and its' work has been accepted by the owner, Mortenson has refused to pay the Plaintiff the

remaining amounts due on its subcontract.




                                                   8
    Case 3:20-cv-00777-DJH Document 1 Filed 11/19/20 Page 9 of 12 PageID #: 9




                                             COUNTS

                             COUNT I: BREACH OF CONTRACT:

                     VIOLATION OF GUARANTEED WINDOW SIZES

                                                 25.

        As stated above, the Supplementary Terms and Conditions at Paragraph 8.8 states that the

rough openings for the windows and curtainwalls as reflected in the design documents were

guaranteed to be accurate. The Plaintiff depended on this guarantee to price its subcontract. It

expected that it could pre-order the glass and framing from its sources and warehouse them for

use when needed. However, when they arrived on site and took the actual field measurements,

they discovered that, rather then fifteen (15) to twenty (20) different window sizes, there were

almost One Hundred and Fifty (150) different sizes.

                                                 26.

       This difference in window sizes from the design documents to the field required that the

Plaintiff had to first take the field measurements and then order the glass to fit the opening.

While the contract required the Plaintiff to verify field measurements to ensure that the designs

were correct, it did not require the Plaintiff to individually order each and every window. This

violation of the contract provisions increased the cost of the materials to be utilized by the

Plaintiff, increased the labor costs, and delayed the performance thereby increasing the

administrative costs to the Plaintiff.

                                                 27

        Because of the difference between the design and the field sizes, the Plaintiff was

required to conform the glass ordered to the new sizes which delayed the installation. This


                                                  9
  Case 3:20-cv-00777-DJH Document 1 Filed 11/19/20 Page 10 of 12 PageID #: 10




included demobilizing and remobolizing labor, re-ordering and cutting of aluminum framing and

extended General Conditions. The Plaintiff states that this additional work added the sum of

Sixty-one Thousand, Five Hundred and fourteen Dollars and Sixty-five cents ($61,514.65) to the

contract.

                                       COUNT II: DELAYS

                                                  28.

       In addition to the delays caused by the difference between the window sizes in the designs

and the actual field sizes, stated above, the Plaintiff was delayed in its performance in several

other ways. The initial performance of the mock up was delayed from April to September, 2018.

This caused extra costs to the Plaintiff in redirecting its labor, finding other work to fill the

months in which the Plaintiff expected to work, and extra administrative and planning costs.

                                                  29.

       The Plaintiff also was delayed by other trades, improper testing and directions by

Mortenson. The Quality Assurance of Mortenson, and others, was either poorly trained or did not

perform their jobs properly. Defects in the work of others was not properly identified and

transmitted to the Plaintiff so that work could be properly planned. Testing was performed

improperly and then Mortenson assigned excessive supervisory personnel that delayed the

Plaintiff in both the initial installation and the re-installation of the windows.

                                                  30.

        The Plaintiff estimates that the initial delay in beginning the contract caused

inefficiencies in other projects to keep crews working, material lead times extended, impact by

other trades, acceleration of the work at Fort Knox, extension of the work into winter conditions,


                                                   10
  Case 3:20-cv-00777-DJH Document 1 Filed 11/19/20 Page 11 of 12 PageID #: 11




which were not planned, and loss of efficiency. Plaintiff estimates that these delays added the

sum of Thirty Thousand Dollars. ($30,000.00)

                                                31.

       After the water test dispute. Mortenson directed methods and limited progress costing the

Plaintiff an extra Sixteen Thousand and Seven Dollars and Twenty-three Cents ($16,007.23).

This brought the total for delays cause by Mortenson to Forty-six Thousand, Seven Dollars and

Twenty-three Cents. ($46,007.23)

                      COUNT Ill: COSTS FOR IMPROPER TESTING

                                                32.

       The improper testing discussed above resulted in the Plaintiff being ordered to add sill

foam which was not required by the contract or the testing results. The Plaintiff was also directed

to increase the opening perimeter filler which was also not required by the contract or the testing

results. This increased the costs to the Plaintiff by an estimated Twenty-six Thousand, Five

Hundred and Forty-six Dollars and Fourteen Cents ($26.546.34)

                                                33.

                COUNT IV: DIRECTION TO RE-GLAZE CURTAINWALL

       On 1 August, 2019, the Plaintiff was directed to completely reglaze the curtainwall. In

order to conform to the improper direction, Plaintiff was required to remove the existing glass

which resulted in some breakage resulting in having to reorder glass and aluminum framing,

hiring subcontractors, remobolizing crews, extra costs for travel, food and lodging, and other

costs. Plaintiff contends that this added the sum of Two Hundred and One Thousand, Four

Hundred and Forty-eight Dollars, and Fifty-five Cents ($201 ,448.55) to the contract costs.,_


                                                 11
   Case 3:20-cv-00777-DJH Document 1 Filed 11/19/20 Page 12 of 12 PageID #: 12




                 COUNT V: BREACH OF CONTRACT: FAILURE TO PAY

                                                  34.

        The Plaintiff contends that it has completed its work and its work has been accepted by

the owner. However, Mortenson has failed to pay the Plaintiff the full value of its contract. It is

the assertion of the Plaintiff that it is owed the amount of Two Hundred and Thirty-nine, Four

Hundred and Thirty-two Dollars and Twenty-four Cents ($239,432.24) on its contract.

                                       PRAYER FOR RELIEF

        The Plaintiff hereby respectfully requests that Service be made on the Defendants of its

Complaint and that they be required to Answer in accordance with the Federal Rules of Civil

Procedure. Plaintiff also requests that after a trial of the issues and a verdict in favor of the

Plaintiff that the Plaintiff be awarded the full amounts listed in Counts I through V, plus any and

all costs of litigation including legal fees.
                        1L
Submitted, this the ').<; day of November, 2019.



                                                        Respectfully Submitted;
                                                        J. HATCHER G            , P.C.




303 Pheasant Ridge Drive
Warner Robins
Georgia       31088
(478) 396-6778
govlaw@cox.net




                                                   12
                     Case 3:20-cv-00777-DJH Document 1-1 Filed 11/19/20 Page 1 of 1 PageID #: 13

JS44 (Rev. 10/20)                                                            CIVIL COVER SHEET
The ~S 44 civil cover sheet and the information contained herein neither replace nor supplement the fi ling and service ofple/i{uiilf}ps;~/{a ~ required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is'l6!~ef,..f6iR1J.(UfC . the Clerk of Court for the
purpose of initiating the civil docket sheet (SEE fNSTRUCTIONS ON NEXT PAGE OF THIS FORM.)                                             (: if f; , _0 U~ :-- .~ .
1. (a) PLAINTIFFS                                                                                                 DEFENDANTS                         20 Nn
                                                                                                                                                  IC. :;;. •.. : ,
       The United States For The Use And Benefit of                                                               M. A. Mortenson Companr, ~Jc8raA~urance C ompany
          T hP. W ilson Gro11n                                                                                    ::mci TrnvP.IP.rs r,;:111s11;:1ltv ;:1nci        811rP.hi?-.l,/r;r{Jfi of AmP.rir.;:1
    (b)   County of Residence ofFirst Listed Plaintiff              ___________                                   County of Residence of First Listed Defendant
                               (EXCEPT IN U.S. PlA/NTlFF CASES)                                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, a11d Telephone Number)                                                     Attorneys (If Known)
          J. Hatcher Graham, 303 Pheasant Ridge Drive
          Warner Robins, GA 31088; 478-396-6778
II. BASIS OF JURISDICTION {Placean                           "X" inOneBoxOnly)                        Ill. CITIZENSmP OF PRINCIPAL p ARTIES (Place an                                   "X" in One Box/or Plaintiff
                                                                                                              (For Diversity Cases Only)                                     and One Box/or Defendant)
01     U.S. Govemmenl                03       Federal Question                                                                         PTF         DEF                                           PTF      DEF
         Plaintiff                              (U.S. Govemment Not a Party)                            Citizen of This State            O
                                                                                                                                         I       O          Incorporated or Principal Place       O  4    Q 4
                                                                                                                                                              of Business In This State

02     U.S. Government
          Defendanl
                                     0    4   Diversity
                                                (/11dicate Citize11ship of Parties in Item Ill)
                                                                                                        Citizen of Another State         02
                                                                                                                                                 •     2    Incorporated and Principal Place
                                                                                                                                                              of Business In Another State
                                                                                                                                                                                                  0    5   ms
                                                                                                        Citizen or Subject of a
                                                                                                          Foreign Country
                                                                                                                                         03
                                                                                                                                                 •     3    Foreign Nation                        06       06

IV. NATURE OF SUIT (Place an                     "}('' in One Box Only)                                                                      Click here for: Nature of Suit Code Descri tions.




~
    110 Insurance                                                          PERSONAL INJURY                 625 Drug Related Seizure                                     375 False Claims Act
    120 Marine                           310 Airplane                 0    365 Personal Injury -               of Property 21 USC 881                                   376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Producl                   Product Liability          690 Other                                                         3729(a))
    140 Negotiable Instrument                Liability                Q    367 Health Care/                                                                             400 State Reapportionment
    150 Recovery of Overpayment          320 Assaul~ Libel &                   Pharmaceutical                                                                           410 Antitrusl
        & Enforcement of Judgment            Slander                           Personal Injury                                                                          430 Banks and Banking

B   151 Medicare Act
    152 Recovery of Defaulted
        Student Loans
                                         330 Federal Employers'
                                             Liability
                                         340 Mwioe
                                                                      0
                                                                               Product Liability
                                                                           368 Asbestos Personal
                                                                               Injury Product
                                                                                                                                                                        450 Commerce
                                                                                                                                                                        460 Deportation
                                                                                                                                                                        4 70 Racketeer Influenced and
        (Excludes Veterans)              345 Marine Product                    Liability                                                                                     Corrupt Organizations
0   153 Recovery of Overpayment
        of Veteran's Benefits
                                             Liability
                                         350 Motor Vehicle            0
                                                                          PERSONAL PROPERTY
                                                                           370 Other Fraud
                                                                                                        c::::::i~i~ii:::::::tj                                          480 Consumer Credit
                                                                                                                                                                             (15            use
                                                                                                                                                                                      1681 or 1692)
0   160 Stockholders' Suits                                           0    371 Truth in Lending                 Act                          ..,__ _ _ _ _ _ _ _ _..,.- 485 Telephone Consumer


§   190 Other Contract
    195 Contract Product Liability
    196 Franchise
                                             Product Liability
                                         360 Other Personal
                                             Injury
                                         362 Personal Injury -
                                                                      0

                                                                      0
                                                                           380 Other Personal
                                                                               Property Damage
                                                                           385 Property Damage
                                                                               Product Liability
                                                                                                           720 Labor/Management
                                                                                                                Relations
                                                                                                           740 Railway Labor Act
                                                                                                           75 1 Family and Medical
                                                                                                                                                 861 HIA ( 1395fl)
                                                                                                                                                 862 Black Lung (923)
                                                                                                                                                 863 DIWC/DIWW (405(g))
                                                                                                                                                                                        Protection Act
                                                                                                                                                                                   490 Cable/Sal TV
                                                                                                                                                                                   850 Securities/Commodities/
                                                                                                                                                                                        Exchange
                                             Medical Malpractice                                                Leave Act                        864 SSID T itle XV1               890 Other Statutory Actions
                                                                                                                                                 865 RSI (405(g))                  891 Agricultural Acts
                                         440 Other Civil Rights                                                                                                                    893 Environmental Matters
                                         441 Voting                                                            Income Security Act                                                 895 Freedom of Information
                                         442 Employment                    510 Motions to Vacate                                                 870 Taxes (U.S. Plaintiff              Act
                                         443 Housing/                          Sentence                                                              or Defendant)                 896 Arbitration
                                             Accommodations                530 General                                                           871 £RS-Third Party               899 Administrative Procedure
                                         445 Amer. w/Disabilities -        535 Death Penalty            t--,.7nr,,,,r...;<;?:;:;---r                  26   use7609                     Act/Review or Appeal of
                                             Employment                    Other:                                                                                                      Agency Decision
                                         446 Amer. w/Disabilities -        540 Mandamus & Other                                                                                    950 Constitutionality of
                                             Other                         550 Civil Rights                                                                                            State Statutes
                                                                           555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Co.nditions of
                                                                               Confinement
V. ORIGIN (Placean          "X" inOneBoxOnly)
01     Original          Q2 Removed from                  03          Remanded from               0   4 Reinstated or     O       5 Transferred from       0     6 Multidistrict        0      8 Multidistrict
       Proceeding             State Court                             Appellate Court                   Reopened                    Another District               Litigation-                   Litigation -
                                                                                                                                    (specify)                      Transfer                      Direct File
                                          Cite the U.S. Civi l Statute under which you are filing (Do not citejurisdicd onal statutes unless diversity):
                                          4             3 131
VI. CAUSE OF ACTION                      1- o_u
                                              _._s._c ._ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                          Brief description of cause:

VII. REQUESTED IN                        0     CHECK CF THIS IS A CLASS ACTION                             DEMANDS                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                                UNDER RULE 23 , F.R.Cv.P.                                                                               JURY DEMAND:                 0Yes          0No
VIII. RELATED CASE(S)
      IF ANY                                  (See instructions):




FOR O FFICE USE ONLY

    RECEIPT#                   AMOUNT                                                                                             WDGE                              MAG. JUDGE
